Case 2:14-cv-13710-SFC-DRG ECF No. 113 filed 10/08/20                  PageID.2645        Page 1 of 6




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

 EQUAL EMPLOYMENT OPPORTUNITY
 COMMISSION,

 Plaintiff,                                                   Civil Action No.
                                                              2:14-cv-14-13710
                                                              Hon. SEAN F. COX
         v.

 R.G. & G.R. HARRIS FUNERAL
 HOMES, INC.,

 Defendant.
 __________________________________________________________________

   DEFENDANT R.G. & G.R. HARRIS FUNERAL HOMES, INC'S. ANSWER TO
                     INTERVENOR’S COMPLAINT
         NOW COMES the Defendant, R.G. & G.R. HARRIS FUNERAL HOMES, INC, by

 and through its attorneys, ALLIANCE DEFENDING FREEDOM, and JOEL J.

 KIRKPATRICK, P.C., and in Answer to Intervenor’s Complaint in Intervention states:

  1.      Paragraph 1 of Intervenor’s Complaint states a legal conclusion to which no response

          is necessary. To the extent paragraph 1 makes a factual allegation that Defendant

          violated Title VII, Defendant denies it.

  2.      Defendant admits that it does business within the jurisdiction of the United States

          District Court for the Eastern District of Michigan. Defendant denies that it

          committed any unlawful employment practices.


  3.      Paragraph 3 of Intervenor’s Complaint states a legal conclusion to which no response

          is necessary. To the extent paragraph 3 makes a factual allegation that the EEOC’s

          authority in this matter is based on Defendant having violated Title VII, Defendant
Case 2:14-cv-13710-SFC-DRG ECF No. 113 filed 10/08/20                PageID.2646       Page 2 of 6




        denies it.


  4.    Defendant admits that Aimee Stephens intervened in this case while it was before the

        United States Court of Appeals for the Sixth Circuit and continued as party before

        the United States Supreme Court. Defendant lacks personal knowledge about the

        remaining allegations set forth in paragraph 4 of Intervenor’s Complaint and

        therefore denies them.


  5.    Defendant admits the averments set forth in paragraph 5 of Intervenor’s Complaint.


  6.    Defendant admits the averments set forth in paragraph 6 of Intervenor’s Complaint.


  7.    The averments contained in paragraph 7 of the Complaint state legal conclusions to

        which no answer is required.

  8.    The averments contained in paragraph 8 of the Complaint state legal conclusions to

        which no answer is required.

  9.    Defendant admits the averments set forth in paragraph 9 of Intervenor’s Complaint.

  10.   The averments contained in paragraph 8 of the Complaint state legal conclusions to

        which no answer is required. Defendant notes that there were ups and downs in

        Stephens’s tenure, and in early 2013, a manager wanted to end Stephens’s employment,

        but Defendant’s owner intervened to save Stephens’s job.

  11.   Paragraph 11 of Intervenor’s Complaint states a legal conclusion to which no

        response is necessary. To the extent paragraph 11 includes factual allegations,

        Defendant admits that it received a letter from Stephens on or about July 31, 2003,

        but denies that Stephens proposed to wear appropriate business attire consistent with
Case 2:14-cv-13710-SFC-DRG ECF No. 113 filed 10/08/20                   PageID.2647       Page 3 of 6




         Defendant’s sex-specific dress code.

  12.    Defendant admits that Stephens’s proposal to violate Defendant’s sex-specific dress

         code was not acceptable to Defendant.

  13.    The Statement speaks for itself.

  14.    Defendant denies the averments set forth in paragraph 14 of Intervenor’s Complaint.

  15.    Defendant denies the averments set forth in paragraph 15 of Intervenor’s Complaint.

  16.    Defendant denies the averments set forth in paragraph 16 of Intervenor’s Complaint.

  17.    Defendant denies the averments set forth in paragraph 17 of Intervenor’s Complaint.



                                   AFFIRMATIVE DEFENSES



                                         FIRST DEFENSE

                 This Court lacks jurisdiction over the subject matter of the common law tort

 claims asserted against Defendant Funeral Home in the Complaint.

                                       SECOND DEFENSE

                 This Court lacks jurisdiction over the subject matter of any constitutional claims

 asserted against Defendant Funeral Home in the Complaint under Title VII of the Civil Rights

 Act of 1964.

                                         THIRD DEFENSE

                 Defendant Funeral Home was at no time involved in any acts or omissions

 resulting in any discrimination against Stephens of any rights afforded by the United States

 Constitution.
Case 2:14-cv-13710-SFC-DRG ECF No. 113 filed 10/08/20                    PageID.2648        Page 4 of 6




                                        FOURTH DEFENSE

                Plaintiff is barred from relief because Defendant Funeral Home acted lawfully,

 reasonably and in good faith at all times.

                                         FIFTH DEFENSE

                Some or all of the claims asserted against Defendant Funeral Home in the

 Complaint are barred or dismissed by the applicable statute of limitations.

                                         SIXTH DEFENSE

                Plaintiff’s Complaint fails to state a claim against Defendant Funeral Home upon

 which relief can be granted.

                                        SEVENTH DEFENSE

                Plaintiff’s claims are barred or diminished by their failure to mitigate his damages.

                                        EIGHTH DEFENSE

                Plaintiff’s injuries, if any, are the direct and proximate result of Plaintiff’s own

 actions and not any misconduct by Defendant Funeral Home by whom any allegation of

 misconduct is expressly denied, including, without limitation, Stephens’s refusal to comply with

 Defendant’s sex-specific dress code.



                WHEREFORE, having fully answered, Harris Funeral Homes respectfully

 requests this Court to issue an order dismissing Plaintiffs’ Complaint with prejudice and

 awarding Defendant attorney fees and costs and other relief to which it is entitled.
Case 2:14-cv-13710-SFC-DRG ECF No. 113 filed 10/08/20    PageID.2649   Page 5 of 6




                                          JOEL J. KIRKPATRICK, P.C.

                                          /s/ Joel J. Kirkpatrick
                                          Joel J. Kirkpatrick
                                          Attorney for Defendant
                                          42180 Ford Rd. Suite 275
                                          Canton, MI 48187
                                          (734) 404 – 5710
                                          (866) 241-4152 FAX
                                          joel@joelkirkpatrick.com


                                          ALLIANCE DEFENDING FREEDOM

                                          /s/ John J. Bursch
                                          John J. Bursch
                                          Attorney for Defendant
                                          Alliance Defending Freedom
                                          440 First Street, N.W.
                                          Suite 600
                                          Washington, D.C. 20001
                                          (616) 450-4235
                                          jbursch@ADFlegal.org
Case 2:14-cv-13710-SFC-DRG ECF No. 113 filed 10/08/20                  PageID.2650       Page 6 of 6




                                 CERTIFICATE OF SERVICE

        I certify that on October 8, 2020, a copy of the above Answer was filed electronically via

 the ECF filing system. Notice of this filing will be sent to all parties by operation of the Court’s

 electronic filing system. Parties may access this filing through the Court’s system.



                                                      /s/ Joel J. Kirkpatrick
                                                      JOEL J. KIRKPATRICK
